MEMORANDUM **
Lance C. Standifird appeals pro se the district court’s summary judgment in favor of the United States in Standifird’s action seeking to vacate an Internal Revenue Service (“IRS”) Notice of Determination approving assessments of frivolous return penalties for Standifird’s 1990, 1991, and 1992 tax returns. We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), we affirm.
Summary judgment was proper because the IRS presented uncontroverted evidence establishing that it provided Standifird with adequate notice, see Hughes v. *995United States, 953 F.2d 531, 536 (9th Cir.1992), and Standifírd failed to raise a genuine issue of material fact as to whether the IRS appeals officer abused his discretion in determining, pursuant to 26 U.S.C. § 6330(c)(1), that the IRS had met the requirements of applicable law or administrative procedures, see Hansen, 1 F.3d at 138.
The district court properly substituted the United States for the two IRS appeals officers Standifírd named in his original complaint because the United States is the real party in interest. See Shermoen v. United States, 982 F.2d 1312, 1320 (9th Cir.1992).
Standifird’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.